UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 99-4669

GREGORY BRIDGES,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CR-99-11)

Submitted: June 20, 2000

Decided: July 10, 2000

Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert L. Jenkins, Jr., BYNUM & JENKINS, Alexandria, Virginia,
for Appellant. Paula M. Junghans, Acting Assistant Attorney General,
Robert E. Lindsay, Alan Hechtkopf, Meghan S. Skelton, Tax Divi-
sion, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A jury convicted Gregory Bridges of twenty-two counts of will-
fully aiding and assisting the preparation of false tax returns, in viola-
tion of 26 U.S.C. § 7206(2) (1994). He appeals his convictions,
asserting that the district court improperly excluded the testimony
from his expert witness. We affirm.

I.

The facts are undisputed. Bridges worked as a tax preparer. In cal-
culating a taxpayer's deductions, Bridges used the"AGI percentage
method"--that is, he deducted a certain percentage of a taxpayer's
adjusted gross income as medical expenses, charitable gifts, or busi-
ness expenses, regardless of whether the taxpayer provided documen-
tation to support such deductions. Bridges stated that he learned the
AGI percentage method while working with Nathaniel Thomas,
another tax preparer. Bridges also claimed as a credit on some returns
what he called the "Black Tax Credit," a credit one of his clients said
was available to African-American taxpayers as reparations for slav-
ery. He also relied on an article in Essence magazine that urged
African-American taxpayers to claim the "Black Tax Credit."

Before trial, Bridges informed the district court that he intended to
rely on a good-faith defense and to use expert testimony from Gloria
Morote, Ph.D., with regard to his mental condition--specifically, that
he had a learning disability and low self-esteem. The court granted the
government's motion in limine, finding that Morote's expert opinion
regarding Bridges' learning disability and low self-esteem was not
relevant to any facts in issue and that the probative value of such testi-
mony was outweighed by its unfair prejudice. After a trial, the jury
convicted Bridges of twenty-two counts of willfully aiding and assist-
ing the preparation of false tax returns. Bridges filed a timely appeal.

                     2
II.

On appeal, Bridges argues that the district court abused its discre-
tion in excluding Morote's expert testimony because the testimony
was relevant. He contends that his learning disability and thought pro-
cesses established that he had difficulty working with a complex tax
code and, therefore, that he had a good-faith defense to the charges.
Bridges also asserts that the probative value of Morote's testimony
outweighed any potential prejudice to the government because the
government could have cross-examined Morote or refuted her testi-
mony with its own expert. We review a district court's evidentiary
rulings, including the decision to admit or exclude expert evidence
under Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579
(1993), for an abuse of discretion. See United States v. Barnette, 211
F.3d 803, 816 (4th Cir. 2000).

Expert testimony is admissible under Rule 702 of the Federal Rules
of Evidence if it concerns (1) scientific, technical, or other specialized
knowledge that (2) will aid the jury or other trier of fact to understand
or resolve a fact at issue. See Daubert, 509 U.S. at 592; see also
Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999) (extending
Daubert's two-part gatekeeping test to all expert testimony). Deter-
mining whether the testimony will aid the jury requires an analysis of
whether the opinion is relevant to the facts at issue. See Daubert, 509
U.S. at 591-92, 595; Fed. R. Evid. 401, 403.

We have reviewed the district court's decision to exclude Morote's
expert testimony under the applicable standard and find no abuse of
discretion. Accordingly, we affirm Bridges' convictions. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     3